Title: To Thomas Jefferson from George Walls, 30 January 1781
From: Walls, George
To: Jefferson, Thomas


Berkeley, 30 Jan. 1781. The terms of enlistment of the men in his regiment will expire in ten months, most of whom can be enlisted for the duration of the war for a “bounty of one third or perhaps less what is now given.” The men can best be reenlisted now; “When they are Clear or nearly so of the Service it will be with great Difficulty and at a great expence they will be inlisted.” If a sum of money can be sent with the bearer, Major Hunter, “between one and two Hundred good men may Certainly be got for the war.”
